 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                    No. CR-15-01248-001-PHX-SMM
10                Plaintiff,                      ORDER
11   v.
12   Marco Antonio Lopez-Urias,
13                Defendant.
14
15         On August 6, 2019, Magistrate Judge James F. Metcalf issued "Findings and
16   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Admission."

17   Magistrate Judge Metcalf recommends to the District Court that this Judge accept the
18   Defendant's admission. Having reviewed this matter de novo, and no objections having

19   been filed pursuant to 28 USC § 636(b)(1), the Court accepts the Recommendation of

20   Magistrate Judge Metcalf. Accordingly,
21         IT IS HEREBY ORDERED accepting the Defendant's admission.
22         Dated this 23rd day of August, 2019.

23
24
25                                                  Honorable Stephen M. McNamee
                                                    Senior United States District Judge
26
27
28
